 



EXHIBIT 10.2
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of May 11, 2007, among Terremark Worldwide, Inc., a Delaware corporation
(the “Company”) and each of the Holders (as defined herein).
     WHEREAS, the Company and the Holders are entering into an Interest Purchase
Agreement (the “Interest Purchase Agreement”), of even date herewith, pursuant
to the terms of which, the Company will purchase from the Holders all of the
issued and outstanding membership units of Data Return LLC (“Data Return”); and
     WHEREAS, the Holders will receive in the transaction contemplated by the
Interest Purchase Agreement shares of the common stock, par value $0.001 of the
Company (the “TWW Stock”); and
     WHEREAS, the resale of the Shares (as defined herein) may require
registration under the Securities Act (as defined herein); and
     WHEREAS, the Company desires to provide certain registration rights to the
Holders in order to induce the Holders to sell their membership units in Data
Return to the Company pursuant to the terms of the Interest Purchase Agreement.
     NOW, THEREFORE, in consideration of the premises and covenants set forth in
the Interest Purchase Agreement and this Agreement, the parties agree as
follows:
     1. Definitions. Terms defined in the Interest Purchase Agreement are used
as therein defined unless otherwise defined in this Agreement. In addition, the
following terms shall have the meanings indicated:
     “Affiliate” has the meaning given to that term pursuant to Rule 12b-2 under
the Exchange Act.
     “Commission” means the Securities and Exchange Commission, or any other
federal agency then administering the Securities Act.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Holder” or “Holders” means (i) the persons set forth in Exhibit A attached
hereto and (ii) any subsequent holder or holders of any of the Shares that
remain as “restricted securities” within the meaning of Rule 144 of the
Commission under the Securities Act.
     “Prospectus” means the prospectus relating to the Shares included in the
applicable Registration Statement, and any such prospectus as supplemented by
any and all prospectus supplements and as amended by any and all amendments
(including post-effective amendments) and including all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 



--------------------------------------------------------------------------------



 



     “Required Period” means the period lasting until the earlier of (i) date
that all of the Shares have been sold or (ii) the date that all of the Shares
may be freely traded without registration under Rule 144 promulgated under the
Securities Act.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Selling Holder” means, with respect to a specified registration pursuant
to this Agreement, Holders whose Shares are included in such Registration
Statement.
     “Shares” mean (i) the shares of the TWW Stock acquired by the Holders
pursuant to the Interest Purchase Agreement at the Closing, (ii) any additional
shares of capital stock of the Company received as a result of a stock dividend,
stock split or other distribution with respect to any Shares, or (iii) any other
shares of capital stock of the Company or any successor thereof received with
respect to any Shares as a result of any merger, reorganization or
recapitalization.
     2. Registration. The Company shall file a registration statement (the
“Registration Statement”) with the Commission within 75 days after the date
hereof in order to register the resale of all of the Shares under the Securities
Act (the “Registration Statement”). Once effective, subject to Section 3(c) and
(d) hereof, the Company shall continuously maintain the effectiveness of the
Registration Statement during the Required Period. The Company shall use its
reasonable best efforts to cause such Registration Statement to become effective
under the Securities Act within 180 days of the date hereof.
     3. Registration Procedures.
     (a) Registration Procedures. In connection with the Company’s registration
obligations under Section 2, the Company shall use its commercially reasonable
efforts to effect such registrations to permit the sale of Shares by Selling
Holders in accordance with the intended method or methods of disposition
thereof, and pursuant thereto the Company shall as promptly as reasonably
practicable:
     (i) prepare and file with the Commission a Registration Statement on an
appropriate form under the Securities Act available for the sale of the Shares
by the Selling Holders in accordance with the intended method or methods of
distribution thereof; provided, however, that the Company shall (a) before
filing, furnish to one firm of counsel for the Selling Holders (selected by the
Selling Holders) within a reasonable period of time (but in any event at least
three Business Days) prior to the filing thereof with the Commission to afford
to such counsel and the Selling Holders a reasonable opportunity for review,
copies of the Registration Statement or Prospectus proposed to be filed, and
(b) reflect in each such document, when so filed with the Commission, such
written comments as such counsel to the Selling Holders may reasonably propose;
     (ii) furnish, at its expense, to the Selling Holders such number of
conformed copies of the Registration Statement and each amendment thereto, of
the Prospectus and each supplement thereto, and of such other documents as the
Selling Holders reasonably may request in writing from time to time;

2



--------------------------------------------------------------------------------



 



     (iii) prepare and file with the Commission any amendments and
post-effective amendments to the Registration Statement as may be necessary and
any supplements to the Prospectus as may be required or appropriate, in the view
of the Company and its counsel, by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
to keep the Registration Statement effective during the Required Period;
     (iv) promptly following its actual knowledge thereof (but in any event
within two Business Days), notify the Selling Holders in writing:
     (a) when a Registration Statement, Prospectus, Issuer Free Writing
Prospectus (as defined in Rule 433 under the Securities Act) or any supplement
or amendment has been filed and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective;
     (b) of any comments or inquiries by the Commission or any request by the
Commission or any other governmental authority for amendments or supplements to
a Registration Statement, Prospectus or Issuer Free Writing Prospectus or for
additional information (and to furnish the Selling Holders with copies of any
correspondence related thereto);
     (c) of the issuance by the Commission or any other governmental authority
of any stop order or order preventing or suspending the effectiveness of a
Registration Statement or the use of any Prospectus or the initiation or
threatening of any proceedings for that purpose;
     (d) of the receipt by the Company of any written notification with respect
to the suspension of the qualification or exemption from qualification of the
Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;
     (e) of the occurrence of any event during the period a Registration
Statement is effective which makes any statement made in the Registration
Statement or the Prospectus or any Issuer Free Writing Prospectus untrue in any
material respect or which requires the making of any changes in such
Registration Statement, Prospectus or Issuer Free Writing Prospectus so that
such Registration Statement, Prospectus or Issuer Free Writing Prospectus shall
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (provided, however, that no notice by the Company shall be
required pursuant to this Section 3(a)(iv)(e) in the event that the Company
either promptly files a Prospectus supplement to update the Prospectus or an
appropriate Exchange Act report that is incorporated by reference into the
Registration Statement, which, in either case, contains the requisite
information that results in such Registration Statement no longer containing any
untrue statement of a material fact or omitting to state a material

3



--------------------------------------------------------------------------------



 



fact necessary to make the statements therein or in light of the circumstances
under which they were made, not misleading); and
     (f) of the Company’s reasonable determination that a post-effective
amendment to a Registration Statement would be required by applicable law (in
which case the Company shall file the same as soon as practicable after such
determination and use its commercially reasonable efforts to cause the same to
become effective as soon as practicable following filing);
     (v) use its commercially reasonable efforts to prevent the issuance of or
obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement, or the lifting of any suspension of the qualification or
exemption from qualification of any of the Shares for sale in any jurisdiction,
at the earliest practicable date;
     (vi) prior to any public offering of Shares, use commercially reasonable
efforts to register or qualify, or cooperate with the Selling Holders and
counsel retained by the Selling Holders in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Shares for offer and sale under the securities or blue sky laws of such
jurisdictions within the United States as such counsel for the Selling Holders
covered by a shelf Registration Statement reasonably requests in writing and do
such other acts and things as may be reasonably necessary to maintain each such
registration or qualification (or exemption therefrom) effective during the
Required Period for such Registration Statement; provided, however, that the
Company shall not be required to qualify generally to do business or as a dealer
in securities in any jurisdiction in which it is not then so qualified or take
any action which would subject it to general service of process or taxation in
any jurisdiction in which it is not then so subject;
     (vii) as promptly as reasonably practicable after the occurrence of any
event contemplated by Section 3(a)(iv)(e) or 4(a)(iv)(f) hereof, use its
commercially reasonable efforts to prepare (and furnish at its expense, subject
to any notice by the Company in accordance with Section 3(a)(iv), to the Selling
Holders a reasonable number of copies of) a supplement or post-effective
amendment to the applicable Registration Statement or a supplement to the
related Prospectus (including by means of an Issuer Free Writing Prospectus), or
file any other required document so that, as thereafter delivered to the
purchasers of the Shares being sold thereunder, such Prospectus or Issuer Free
Writing Prospectus shall not contain an untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading;
     (viii) Upon reasonable notice and at reasonable times during normal
business hours, make reasonably available for inspection by a representative of
each Selling Holder, one firm of counsel for the Selling Holders participating
in any disposition of Shares and any single accountant retained by the Selling
Holders, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the appropriate officers, directors and
employees of the Company to make reasonably available for such inspection all
such relevant information reasonably requested in writing by them in connection
with the Registration Statement as is customary for

4



--------------------------------------------------------------------------------



 



“due diligence” investigations; provided that such Persons shall first agree in
writing with the Company that any information that is reasonably designated by
the Company as confidential at the time of delivery shall be kept confidential
by such Persons and shall be used solely for the purposes of exercising rights
under this Agreement and such Person shall not engage in trading any securities
of the Company until such material non-public information becomes publicly
available, except nothing in such writing shall restrict (a) disclosure of such
information if it is required by court or administrative order or is necessary
to respond to inquiries of regulatory authorities, (b) disclosure of such
information if it is required by law (including any disclosure requirements
pursuant to federal or state securities laws in connection with any disposition
of Shares), (c) sharing information with other underwriters, agents or dealers
participating in the disposition of any Shares, subject to the execution by such
other underwriters, agents or dealers of reasonable non-disclosure agreements
with the Company, (d) using any such documents or other information in
investigating or defending itself against claims made or threatened by
purchasers, regulatory authorities or others in connection with the disposition
of any Shares, (e) disclosure of such information if it becomes generally
available to the public other than as a result of a disclosure or failure to
safeguard by any such Person or (f) disclosure of such information if it becomes
available to any such Person from a source other than the Company and such
source is not bound by a confidentiality agreement or confidentiality
obligations or duties; and provided, further, that the foregoing inspection and
information gathering shall, to the greatest extent possible, be coordinated on
behalf of all the Selling Holders and the other parties entitled thereto by the
counsel to the Selling Holders;
     (ix) use its commercially reasonable efforts to (a) obtain all other
approvals, consents, exemptions or authorizations from such governmental
authorities as may be necessary to enable the selling Holders to consummate the
disposition of such Shares and (b) comply with all applicable rules and
regulations of the Commission relating to such registration and make generally
available to its securityholders earning statements satisfying the provisions of
Section 11(a) of the Securities Act, provided that the Company shall be deemed
to have complied with this Section if it has satisfied the provisions of
Rule 158 under the Securities Act (or any similar rule promulgated under the
Securities Act);
     (x) use its commercially reasonable efforts to (a) ensure a CUSIP number
has been assigned to all Shares and provide or cause to be maintained a transfer
agent and registrar for all such Shares not later than the effectiveness of such
Registration Statement, and (b) cause all Shares covered by the applicable
Registration Statement quoted on the NASDAQ Global Market or such other
principal national securities exchange on which the TWW Stock is then listed, to
continue to be so listed or quoted for a reasonable period of time after the
offering;
     (xi) use its commercially reasonable efforts to (a) procure the cooperation
of the Company’s transfer agent in settling any offering or sale of Shares and
(b) cooperate with the selling Holders of Shares to facilitate the timely
preparation and delivery of certificates not bearing any restrictive legends
representing the Shares to be sold, and cause such Shares to be issued in such
denominations and registered in such

5



--------------------------------------------------------------------------------



 



names in accordance with the instructions of the selling Holders of Shares at
least three business days prior to any sale of Shares;
     (xii) use its commercially reasonable efforts to provide such information
as may be reasonably required for any filings required to be made by the Selling
Holders with the National Association of Securities Dealers, Inc. (the “NASD”)
in connection with the offering under any Registration Statement of the Shares
(including, without limitation, such as may be required by NASD Rule 2710 or
2720), and, upon the written request of the Selling Holders, shall use its
commercially reasonable efforts to cooperate in connection with any filings
required to be made with the NASD in that regard on or prior to the filing of
any Registration Statement; and
     (xiii) use its commercially reasonable efforts to assist Holders in the
marketing of such Shares to the extent permitted by applicable law, including
participating in management telephone calls and obtaining customary accountants’
letters to support underwritten block trades; provided, however, that the
foregoing shall not obligate the Company to facilitate an underwritten offering
of such Shares or conduct or attend any form of “road shows”, analyst or
investor presentations and rating agency presentations or engage in any similar
selling or informational activities; and
     (xiv) hold in confidence and not make any disclosure of information
concerning a Holder provided to the Company unless (a) disclosure of such
information is necessary to comply with federal or state securities laws,
(b) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (c) the release of such
information is ordered pursuant to a subpoena or other final, non-appealable
order from a court or governmental body of competent jurisdiction, or (d) such
information has been made generally available to the public other than by
disclosure in violation of this Agreement or any other agreement; and, upon
learning that disclosure of such information concerning a Holder is sought in or
by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to such Holder and allow such Holder, at the
Holder’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.
     (b) The Company may require each Holder of Shares as to which any
registration is being effected to (i) furnish the Company such information
regarding such Holder and the distribution of such securities as the Company may
from time to time reasonably request in writing and (ii) otherwise agree to
comply with the Securities Act and the Exchange Act in connection with the
registration and distribution of the Shares.
     (c) Upon receipt of any notice from the Company of the happening of any
event of the kind described in clause (iv)(e) of Section 3(a) hereof or to the
extent the Board of Directors of the Company otherwise reasonably determines in
good faith that the continued effectiveness of the filing of such Registration
Statement at such time would be materially detrimental to the Company and it is
therefore necessary to suspend the filing of such Registration Statement, the
Company may suspend the effectiveness of such Registration Statement for a
period of time not to exceed 90 days in any 12 month period (the “Noneffective
Period”) without incurring any liquidated damages pursuant to Section 5 for such
Noneffective Period and, such

6



--------------------------------------------------------------------------------



 



Holder will forthwith discontinue such Holder’s disposition of Shares pursuant
to the registration statement relating to such Shares until such Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
clause (iv)(e) of Section 3(a) hereof, or until it is advised in writing by the
Company that the use of the applicable prospectus may be resumed, and, if so
directed by the Company, such Holder will promptly deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
such Holder’s possession of the prospectus relating to such Shares current at
the time of receipt of such notice.
     (d) If the Company suspends a registration statement or requires Holders to
cease sales of Shares pursuant to this Section 3, the Company shall, as promptly
as practicable following the termination of the circumstances that entitled the
Company to do so, take such actions as may be necessary to reinstate the
effectiveness of such registration statement and/or give written notice to all
Holders of Shares authorizing them to resume sales pursuant to such registration
statement.
     4. Registration Expenses. The costs and expenses (other than underwriting
discount or commission, and other fees, expenses or costs payable to any
underwriter, broker or dealer and such fees and expenses as state securities
officials may require that the Holders pay) of all registrations and
qualifications under the Securities Act, and all other actions that the Company
is required to take or effect pursuant to this Agreement, shall be paid by the
Company (including, without limitation, all registration and filing fees,
printing, duplication, mailing and delivery expenses, costs of special audits
incident to or required by any such registration, expenses relating to blue-sky
compliance and listing of the Shares on any applicable exchange pursuant to the
terms of this agreement and fees and disbursements of counsel for the Company
and the reasonable fees and disbursements of one counsel chosen by the Holders
to represent all of the Holders.
     5. Penalties for Company’s Failure to Comply. In the event that the Company
fails to (i) file the Registration Statement with the Commission within 75 days
after the date hereof or (ii) cause the Commission to declare the Registration
Statement effective within 180 days of the date of this Agreement or, subject to
Sections 3(c) and (d), to maintain the effectiveness of the Registration
Statement until the earlier of (x) the date that all of the Shares have been
sold or (y) the date that all of the Shares may be freely traded without
registration under Rule 144 promulgated under the Securities Act (provided in
each that such failure is not caused by the Holders), then the Company shall pay
to the Holders liquidated damages for each month that such default remains
uncured of: (a) $50,000 for the first month that such default remains uncured;
(b) $75,000 for the second month that such default remains uncured; and (c)
$100,000 per month for each month that such default remains uncured thereafter,
in each such case calculated on a pro rata basis to the date on which such
default is cured. Any amounts to be paid as liquidated damages shall be paid in
cash monthly in arrears on or before the 30th day following the end of the month
or partial month to which they relate.
     6. Indemnification.
     (a) Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Holder owning Shares registered pursuant to this Agreement,
such Holder’s Affiliates, and their respective officers, directors, employees
and agents, and each Person, if any,

7



--------------------------------------------------------------------------------



 



who controls any such Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively referred to for
purposes of Sections 6 through 8 of this Agreement as a “Holder”), from and
against any and all losses, claims, damages and liabilities (including without
limitation, subject to Section 7, the reasonable legal fees and other reasonable
out-of-pocket expenses incurred in investigating, responding to or defending
against any claim, challenge, litigation, investigation or proceeding, including
without limitation, all costs of appearing as a witness in any claim, challenge,
litigation, investigation or proceeding) caused by any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement pursuant to which any Shares were registered under the Securities Act,
Prospectus or preliminary prospectus or Issuer Free Writing Prospectus, or any
amendment thereof or supplement thereto, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary, in the case of any Prospectus or Issuer Free Writing Prospectus, in
light of the circumstances under which they were made, to make the statements
therein not misleading; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such Registration Statement, Prospectus, amendment, supplement
or Free Writing Prospectus in reliance upon and in conformity with written
information furnished to the Company by such participating Holder or any other
Person who participates as an underwriter in the offering or sale of such
securities, in either case specifically stating that it is for use in the
preparation thereof or that is corrected in any subsequent prospectus that was
delivered to Holders at least two Business Days prior to the relevant sale date.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of any participating Holder or any such
underwriter or controlling Person and shall survive the transfer of such
securities by the Holder.
     (b) Indemnification by Holders. Each Holder agrees, severally and not
jointly, to indemnify and hold harmless, the Company, the directors, and
officers of the Company and each Person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, to the same extent as the foregoing indemnity contained in Section 6(a)
from the Company to the Holders, as incurred, but only with respect to
information relating to such Holder furnished to the Company in writing by such
Holder expressly for use in any Registration Statement, Prospectus or
preliminary prospectus or Issuer Free Writing Prospectus, or any amendment or
supplement thereto.
     7. Conduct of Indemnification Proceedings. If any claim, challenge,
litigation, investigation or proceeding (including any governmental or
regulatory investigation) shall be brought or asserted against any Person in
respect of which indemnity may be sought pursuant to either of Section 6(a) or
Section 6(b), such Person (the “Indemnified Person”) shall promptly notify the
Person against whom such indemnity may be sought (the “Indemnifying Person”) in
writing; provided that (i) the omission to so notify the Indemnifying Party
shall not relieve it from any liability that it may have hereunder except to the
extent it has been materially prejudiced by such failure and (ii) the omission
to so notify the Indemnifying Person shall not relieve it from any liability
that it may have to an Indemnified Person otherwise than on account of
Sections 6 through 8 of this Agreement. In case any such claim, challenge,
litigation, investigation or proceeding is brought against any Indemnified
Person and it notifies the Indemnifying Person

8



--------------------------------------------------------------------------------



 



of the commencement thereof, the Indemnifying Person shall be entitled to
participate therein and, to the extent that it may elect by written notice
delivered to such Indemnified Person, to assume the defense thereof and retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others the Indemnifying Person may designate in such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed in
writing to the contrary, (ii) the Indemnifying Person shall have failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person as contemplated by the preceding sentence or (iii) the named parties in
any such proceeding (including any impleaded parties) include both the
Indemnifying Person and the Indemnified Person and representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interests between them. It is understood that the Indemnifying
Person shall not, in connection with any proceeding or related proceeding in the
same jurisdiction, be liable for the fees and expenses of more than one separate
firm (in addition to any local counsel) for all Indemnified Persons, and that
all such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for the Holders and such control Persons of the Holders shall be
designated in writing by such Holders and any such separate firm for the
Company, the directors and officers of the Company and such control Persons of
the Company shall be designated in writing by the Company. The Indemnifying
Person shall not be liable for any settlement of any pending or threatened
proceeding effected without its prior written consent (which consent shall not
be unreasonably withheld), but if settled with such consent or if there be a
final judgment for the plaintiff, the Indemnifying Person agrees to indemnify in
accordance with, and subject to the limitations of, Section 6(a) and Section
6(b) above, as the case may be, any Indemnified Person from and against any loss
or liability by reason of such settlement or judgment. Notwithstanding anything
in this Section 7 to the contrary, if at any time an Indemnified Person shall
have requested the Indemnifying Party to reimburse such Indemnified Person for
legal or other expenses in connection with investigating, responding to or
defending any Proceedings as contemplated by Sections 6 through 8 of this
Agreement, the Indemnifying Party shall be liable for any settlement of any
Proceedings effected without its written consent if (i) such settlement is
entered into more than (x) 60 days after receipt by the Indemnifying Party of
such request for reimbursement and (y) 30 days after receipt by the Indemnified
Party of the material terms of such settlement and (ii) the Indemnifying Party
shall not have reimbursed such Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the prior written consent of the Indemnified Persons (which consent
shall not be unreasonably withheld), effect any settlement of any pending
proceeding in respect of which any Indemnified Person is a party or of any
threatened proceeding in respect of which any Indemnified Person could have been
a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement (i) includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding and (ii) does not include any statement as to or any admission
of fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

9



--------------------------------------------------------------------------------



 



     8. Contribution, etc.
     (a) If the indemnification provided for in Sections 6 through 8 of this
Agreement is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Holder on the other
hand with respect to the sale by such Holder of Shares or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and of such Holder on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative fault of the
Company on the one hand and such Holder on the other shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company or by such Holder
and the parties’ relevant intent, knowledge, information and opportunity to
correct or prevent such statement or omission.
     (b) The Company and the Holders agree that it would not be just and
equitable if contribution pursuant to Sections 6 through 8 of this Agreement
were determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or any other method of allocation that does not take
account of the equitable considerations referred to in this Section 8. The
amount paid or payable by an Indemnified Person as a result of losses, claims,
damages and liabilities referred to in this Section 8 shall be deemed to
include, subject to the limitations set forth in Sections 6 and 7 above, any
reasonable legal or other reasonable out-of-pocket expenses incurred by such
Indemnified Person not otherwise reimbursed in connection with investigating or
defending any such action or claim. Notwithstanding the provisions of Sections 6
through 8 of this Agreement, in no event shall any Holder be required to
contribute any amount in excess of the amount by which the total amount received
by such Holder with respect to its sale of Shares pursuant to any Registration
Statement exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
     (c) The remedies provided for in Sections 6 through 8 of this Agreement are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Party at law or in equity.
     (d) The indemnity and contribution agreements contained in Sections 6
through 8 of this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Holder or any Person controlling any Holder or by or on
behalf of the Company, the officers or directors of each of the Company or any
other Person controlling the Company and (iii) the sale by a Holder of Shares
covered by any Registration Statement.

10



--------------------------------------------------------------------------------



 



     9. Priority. The indemnification provisions contained in this Agreement
shall supersede the general indemnification provisions in the Interest Purchase
Agreement.
     10. Rule 144. With a view to making available the benefits of certain rules
and regulations of the Commission which may permit the sale of Shares to the
public without registration, the Company agrees to (a) use its reasonable best
efforts to file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
(b) upon written request of any Holder of Shares, furnish to such Holder
promptly a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 and of the Securities Act and the Exchange
Act, and such other reports and documents as any Holder reasonably may request
in availing itself of any rule or regulation of the Commission allowing such
Holder to sell any Shares without registration; and (c) take such other actions
as may be reasonably required to consummate any distribution of Shares that may
be permitted in accordance with the terms and conditions of Rule 144.
     11. Private Placement. The Company agrees that nothing in this Agreement
shall prohibit the Holders, at any time and from time to time, from selling or
otherwise transferring Shares pursuant to a private placement or other
transaction which is not registered pursuant to the Securities Act. To the
extent requested by a Holder, the Company shall take all reasonable steps
necessary to assist and cooperate with such Holder to facilitate such sale or
transfer.
     12. Interpretation; Construal.
     (a) In this Agreement, unless otherwise indicated, (i) references to
articles, sections (or subdivisions of sections), recitals, preambles, schedules
or exhibits are to those of this Agreement, (ii) uses of the singular of a term
defined collectively are references to such singular item and uses of the plural
of a term defined singularly are references to the collection of such items,
(iii) references to any governmental rules shall be construed to include any and
all amendments, modifications, supplements thereto or restatements or
replacements thereof enacted or implemented subsequent to the date hereof,
(iv) references to a number of securities or Shares, such numbers shall be
appropriately adjusted to reflect any recapitalization, (v) references to
agreements and other contractual instruments shall be deemed to include all
appendices, schedules, exhibits, annexes and attachments attached thereto and
all subsequent amendments, restatements and other modifications to such
agreements, (vi) references to any Person include such Person’s permitted
successors and assigns, (vii) the words “herein,” “hereof,” and “hereunder” or
other words of similar import refer to this Agreement as a whole, including the
exhibits hereto, as the same may from time to time be amended, modified or
supplemented, and not to any particular article, section, subsection or clause
contained in this Agreement, (viii) the term “including” shall not be limiting
or exclusive, unless specifically indicated to the contrary and (ix) references
to “dollars” or “$” are to U.S. dollars.
     (b) The preamble and recitals of this Agreement are hereby incorporated by
reference and shall be construed for all purposes as being part of this
Agreement, and each applicable party represents to their accuracy.

11



--------------------------------------------------------------------------------



 



     (c) This Agreement has been negotiated and drafted jointly by the
respective parties hereto and their attorneys, and the language hereof will not
be construed for or against either party.
     13. Notices. All notices or other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given (i) when delivered personally, (ii) three Business Days after being mailed
by certified or registered mail, return receipt requested and postage prepaid,
(iii) when received, if sent by overnight delivery service or international
courier or (iv) when sent, if sent by email or fax. Either party may change its
address, email address or fax number for the purposes hereof upon notice to the
other party. Such notices or other communications shall be sent to each Party as
follows:
     (a) If to the Company:

                            Terremark Worldwide, Inc.
2601 S. Bayshore Drive, 9th Floor
Miami, Florida 33133
Attention: Chief Legal Officer
Facsimile: (305) 856-8190

                    with a copy to:

                            Greenberg Traurig, P.A.
1221 Brickell Avenue
Miami, Florida 33131
Attention: Jaret L. Davis, Esq.
Facsimile: (305) 961-5676

               (b) If to the Holders:

                            Saratoga Partners IV, L.P.
Saratoga Management Company LLC
Saratoga Coinvestment IV LLC
Saratoga Partners IV LLC
535 Madison Avenue
New York, NY 10022
Attention: Richard Petrocelli
Facsimile: (212) 750-3343

                    with a copy to:

                            Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
Attention: Richard Farley, Esq.
Fax: (212) 269-5420

12



--------------------------------------------------------------------------------



 



     14. Governing Law; Jurisdiction; Waiver of Jury Trial; Service of Process.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT-OF-LAW PROVISIONS. IN
CONNECTION WITH THE ADJUDICATION OF ANY DISPUTES RELATING TO THIS AGREEMENT,
EACH PARTY HEREBY IRREVOCABLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN NEW YORK, NEW YORK, (B) WAIVES, AND AGREES
NOT TO ASSERT, (1) ANY CLAIM THAT IT IS NOT SUBJECT TO THE JURISDICTION OF ANY
SUCH COURT OR THAT SUCH PROCEEDING HAS BEEN COMMENCED IN AN IMPROPER OR
INCONVENIENT FORUM AND (2) ANY RIGHT IT MAY HAVE TO TRIAL BY JURY AND (C) AGREES
THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL
TO SUCH PARTY’S ADDRESS AS PROVIDED HEREIN SHALL BE EFFECTIVE FOR ANY ACTION,
SUIT OR PROCEEDING WITH RESPECT TO ANY MATTER FOR WHICH IT HAS SUBMITTED TO
JURISDICTION HEREBY.
     15. Remedies. The parties acknowledge and agree that the remedy at law for
any breach hereunder would be inadequate and that each of them shall be entitled
to specific performance, injunctive relief or other equitable remedies in the
event of any such breach. The rights and remedies provided herein shall be
cumulative and not exclusive of any other rights or remedies available to a
party and the failure by a party to exercise a right hereunder shall not operate
as a waiver of a breach nor shall it prevent such party from doing so later with
respect to such breach or any subsequent breach. If a party obtains a judgment
against another party by reason of such other party’s breach of this Agreement
or the failure to comply with the terms hereof, reasonable attorneys’ fees and
expenses shall be included in such judgment.
     16. Amendments, Waivers. This Agreement may be amended and the terms and
conditions of this Agreement may be waived, only by a written instrument,
(x) signed by the Company and the holders of a majority of the Shares; provided
that without the consent of the applicable Holder, no provision of this
Agreement relating to the rights of such Holder with respect to registration of
its Shares hereunder shall be modified or amended or (y) in the case of a
waiver, by the party waiving compliance.
     17. Registration Rights to Others. Except for the registration rights
granted to Credit Suisse, the company has not granted registration rights to any
other person. If the Company shall at any time hereafter provide to any holder
of any securities of the Company rights with respect to the registration of such
securities under the Securities Act, (i) such rights shall not be in conflict
with or adversely affect any of the rights provided in this Agreement to the
Holders and (ii) if such rights are provided on terms or conditions more
favorable to such holder than the terms and conditions provided in this
Agreement, the Company shall provide (by way of amendment to this Agreement or
otherwise) such more favorable terms or conditions to the Holders.

13



--------------------------------------------------------------------------------



 



     18. Covenants Regarding Commission Filings. The Company agrees that each
Terremark Document (as defined in the Interest Purchase Agreement) filed
subsequent to the date hereof will comply, as to form in all material respects
with the applicable requirements of the Securities Act and the Exchange Act, as
the case may be and will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.
     19. Assignment; Certain Specified Third Party Beneficiaries. This Agreement
shall be binding upon, inure to the benefit of and be enforceable by each of the
parties and their respective successors and assigns; provided, however,, that
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned or delegated by a Holder to any third party who purchases or
is otherwise a permitted transferee of such Shares from the Holder, unless
(i) such transferee of the Shares that is not a party to this Agreement shall
have executed and delivered to the Secretary of the Company a properly completed
joinder agreement (a “Joinder Agreement”) substantially in the form of
Exhibit B, and (ii) the Holder selling the Shares shall have delivered to the
Secretary of the Company written notice of such transfer setting forth the name
of such Holder, the name and address of the transferee and the number of Shares
that shall have been so transferred; and provided, further, that this Agreement
and the rights, interests and obligations hereunder may be assigned, transferred
or delegated by a Holder to any Affiliate of such Holder upon the execution of a
Joinder Agreement by such Affiliate. This Agreement (including the documents and
instruments referred to in this Agreement) is not intended to and does not
confer upon any Person any rights or remedies under this Agreement other than
the parties hereto, their permitted successors and assigns and any Indemnified
Person.
     20. Entire Agreement. This Agreement constitutes the entire understanding
among the parties hereto with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings, express
or implied, oral or written.
     21. Severability. Any term or provision hereof that is held by a tribunal
of competent authority to be invalid, void or unenforceable shall not affect the
validity or enforceability of the remaining terms and provisions hereof and the
scope, duration, or applicability of the invalid, void or unenforceable term or
provision shall be amended to delete the necessary words or phrases, or to
replace such term or provision with a term or provision that is valid and
enforceable, so as to come as close as possible to achieving the economic,
legal, or other purposes of such unenforceable term or provision.
     22. Further Assurances. Each Party shall do and perform or cause to be done
and performed all such further acts and shall execute, amend and deliver all
such other agreements, certificates, instruments and documents and give such
further written assurances as the other party may reasonably request in order to
evidence and give effectiveness to the transactions contemplated hereby and
carry out the intent of this Agreement.
     23. Termination. This Agreement may be terminated at any time by a written
instrument signed by the parties hereto. Unless sooner terminated in writing by
the Parties, this Agreement (other than Section 3(a)(xiv), Section 4, Sections 6
through 8 and Sections 13 through 23 hereof, which shall survive) shall
terminate when there are no Shares outstanding.

14



--------------------------------------------------------------------------------



 



     24. Counterparts. This Agreement may be executed in counterparts and such
counterparts may be delivered in electronic format (including by fax and email).
Such delivery of counterparts shall be conclusive evidence of the intent to be
bound hereby and each such counterpart and copies produced therefrom shall have
the same effect as an original. To the extent applicable, the foregoing
constitutes the election of the parties to invoke any federal or state law
authorizing electronic signatures.
[signature pages follow]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the date set forth in the first paragraph.

            SARATOGA SELLERS:

SARATOGA PARTNERS IV LP
      By:   SARATOGA ASSOCIATES IV, LLC,         its General Partner           
          By:   SARATOGA MANAGEMENT COMPANY, LLC,         its Investment
Advisor                      By:   /s/ Richard Petrocelli         Name:  
Richard Petrocelli        Title:   Treasurer        SARATOGA MANAGEMENT COMPANY
LLC
      By:   /s/ Richard Petrocelli         Name:   Richard Petrocelli       
Title:   Treasurer        SARATOGA COINVESTMENT IV LLC
      By:   SARATOGA MANAGEMENT COMPANY,
its Managing Member                               By:   /s/ Richard Petrocelli  
      Name:   Richard Petrocelli        Title:   Treasurer   

S-1



--------------------------------------------------------------------------------



 



         

            MANAGEMENT SELLERS:
      /s/ John D. Beletic       John D. Beletic                    /s/ Sunny
Vanderbeck       Sunny Vanderbeck                    /s/ Steve Armond      
Steve Armond                    /s/ Todd Steitle       Todd Steitle             
      /s/ Thomas Steven Blair       Thomas Steven Blair                    /s/
Mark Warren       Mark Warren              J&A PARTNERSHIP LTD.
      By:   /s/ John D. Beletic         Name:   John D. Beletic        Title:  
General Partner   

S-2



--------------------------------------------------------------------------------



 



         

            TERREMARK WORLDWIDE, INC.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Its:
Chief Financial Officer   

S-3



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Holders
Saratoga Partners IV, L.P.
Saratoga Management Company LLC
Saratoga Coinvestment IV, LLC
John D. Beletic
J&A Partnership Ltd.
Sunny Vanderbeck
Steve Armond
Todd Steitle
Thomas Steven Blair

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT is made and entered into by the undersigned with
reference to the following facts:
     Reference is made to the Registration Rights Agreement, dated as of May 11,
2007, as amended (the “Agreement”), by and among Terremark Worldwide, Inc., a
Delaware corporation (the “Company”), the Holders. (as defined therein) and any
other parties identified on the signature pages of any joinder agreements
substantially similar to this Joinder Agreement executed and delivered pursuant
to Section 20 of the Registration Rights Agreement. Capitalized terms used but
not defined in this Joinder Agreement shall have the meanings ascribed thereto
in the Registration Rights Agreement.
     The undersigned hereby acknowledges that matters pertaining to the
registration of such Shares is governed by the Agreement, and the undersigned
hereby (1) acknowledges receipt of a copy of the Agreement, and (2) agrees to be
bound as a Holder by the terms of the Agreement, as the same has been or may be
amended from time to time.
     This Joinder Agreement shall bind, and inure to the benefit of, the parties
hereto and their respective devisees, heirs, personal and legal representatives,
executors, administrators, successors and assigns. This Joinder Agreement shall
be construed and enforced in accordance with the laws of the State of New York
without regard or giving effect to its principles of conflicts of law.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as
of                                         .

            (Print Name of Additional Party)
      By:   /s/         Name:           Title:        

Address and Facsimile Number for Notices:
I.R.S. I.D. #:

          Acknowledged and Agreed by:


TERREMARK WORLDWIDE, INC.


    By:   /s/       Name:         Title:        

 